Citation Nr: 1014762	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1987 to January 
1992, with subsequent service in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the RO that 
denied service connection for mild depression, claimed as 
psychological disorder to include PTSD.  

Subsequently, in an October 2006 rating decision, the RO 
denied service connection for an acquired psychiatric 
condition to include PTSD with major depression.  

The Veteran testified before a Decision Review Officer (DRO) 
in a January 2009 hearing at the RO.  A copy of the hearing 
transcript is of record.  

The Veteran's Notice of Disagreement (NOD) cited all the 
claims denied in the October 2006 rating decision.  However, 
in his March 2008 VA Form 9, he had decided to withdraw his 
appeal in regard to all issues except the one currently on 
appeal.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

In February 2005, the Veteran filed his claim of service 
connection for PTSD.  
        
In addressing the threshold matter of diagnosis, the Board 
notes that the claims file includes the report from a VA 
mental hygiene clinic, dated in July 2006, reflecting the 
examiner's diagnosis of PTSD.  

The Board finds that the diagnosis of PTSD is consistent with 
other evidence of record, including records of VA treatment 
from March and December 2005 where the Veteran was screened 
for PTSD and the result was listed as positive.  

Next addressing the requirement of a nexus between an alleged 
stressor and current symptoms, the Board notes that the 
Veteran has reported multiple in-service stressors.  

On his March 2008 VA Form 9, the Veteran indicated that he 
witnessed the murder a Korean soldier.  While in Iraq on 
resupply missions along the "highway of death" he witnessed 
many dead bodies for a period of about two weeks.  

During a January 2009 DRO hearing, the Veteran indicated that 
he had been present during a scud attack while stationed at 
Dhahran.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki supra.  

In this case, the RO had requested information from the U.S. 
Armed Services Center for Unit Records Research (CURR) to 
corroborate the claimed stressor events identified by the 
Veteran.  

In March 2005 CURR responded that they had no records.  
Furthermore, in a July 2006 formal finding by the RO, it was 
determined that the information required to corroborate the 
stressful events described by the Veteran was insufficient to 
send to the CURR.  

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

However, the identified stressor that dealt with the death or 
injury of Korean soldier could not be independently verified 
so as to support a current diagnosis of PTSD.  

The Board notes that the Veteran's DD Form 214 indicates that 
his military specialty was that of motor transport operator 
and that he was awarded South Asia Service Medal with two 
Bronze Service Stars.  

The Veteran's service treatment records contain a November 
1991 Desert Shield/Storm out processing check list.  The 
November 1991 Report of Medical Examination indicated that 
the Veteran's organization unit was the 403rd transport.  

The Board further notes that in the October 2006 rating 
decision, the Veteran was granted service connection for 
tinnitus based in part on the fact that while serving in 
Desert Storm he experienced noise trauma from an exploding 
SCUD missile.  

The September 2006 examiner indicated that it was as likely 
as not that the Veteran's tinnitus was caused by or as a 
result of noise trauma due to an explosion of a SCUD missile.  

The Veteran submitted a March 2006 PTSD questionnaire 
explaining that he was assigned to the 403rd transportation 
company and had witnessed dead bodies while riding on 
convoys.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
acquired psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should elicit from the veteran and record 
a complete medical history.  

Based on a full review of the case, the 
examiner should offer an opinion as to 
whether the Veteran currently has an 
innocently acquired psychiatric 
disability that as likely as not had its 
clinical onset during or is due to events 
or incidents of his period of active 
service.  If PTSD is diagnosed, the 
examiner should identify the stressor or 
stressors on which the diagnosis in 
based.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefits remaining on appeal are denied, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative. They should be 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  





